• V   • ...•V V•   V   •   I ...J. II   V.   1- 1.11   4,1.01 1.,111,11                              X     i




                                                                                         r:,‘,
                                                                                        7 7 ,!
                                                                                             e7,,
                                                                                  Ckii:i rkii4                                                        09/13/2022


                IN THE SUPREME COURT OF THE STATE OF MONT                                                                                         Case Number: DA 21-0474
                                                       r  -
                                  DA-21-0474
                                                                                                                    Li    Li L'.rm.


ROGER L. ROWE,                                                                                                           EP 131Cr27-
                                                                                                                Bowen Greenwood
                                                                                                              Clerk of Supreme
                                                                                                                               Court
                                                                                                                 State of Montana
           Petitioner and Appellant,

v.                                                                                                  ORDER FOR E.If.LENSION
                                                                                                           OF TE)2[2.1
MARI E. ROWE,

       Respondent and Appellee.


      Upon review of the Petitioner and Appellant's Motion for Exley L-L.Dri of
Time, noting that opposing counsel has no objection and good cause      rid -Cher in,

    IT IS HEREBY ORDERED that the Motion for Extension of ri                                                                          is
GRANTED.

      IT IS FURTHER ORDERED that the Appellant shall pIepcart                                                                         and 3aNt:
the opening brief on appeal no later than the 3 kf-4- day of Q                                                                           2022.

       Dated this 1                                                            day of                                          0,-